UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7014



ERROL WRIGHT,

                                              Plaintiff - Appellant,

          versus


E. J. WILLIS; SERGEANT WILLIAMS; R. J. DASH-
DEN; F. GRANT; S. SHIELD; S. WITTAKER; TRENT
MILES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-97-
1710-H)


Submitted:   November 23, 1999         Decided:     December 21, 1999


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Errol Wright, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Kimberly Smith Ward, Gloria Wilson Shelton, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Errol Wright appeals the magistrate judge’s order after a

trial denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999)

complaint.*   We have reviewed the record and the district court’s

findings of fact and find no reversible error.        The magistrate

judge’s factual findings are not clearly erroneous.    See Martin v.

Deiriggi, 985 F.2d 129, 136 (4th Cir. 1992).          The magistrate

judge’s credibility determinations will not be disturbed on appeal.

See United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989);

McCrary v. Runyon, 515 F.2d 1082, 1086 (4th Cir. 1975).          Ac-

cordingly, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
        The proceedings in this action were conducted by a
magistrate judge pursuant to the consent of the parties. See 28
U.S.C.A. § 636(c) (West 1993 & Supp. 1999).


                                 2